Citation Nr: 0707062	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to 
September 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the claim.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) in March 2004, a transcript of which is of 
record.  However, the VLJ who conducted this hearing is no 
longer employed at the Board.  Pursuant to 38 C.F.R. § 
20.707, the VLJ who conducts a hearing shall participate in 
the final determination of the claim.  Accordingly, the 
veteran was sent correspondence in January 2007 inquiring 
whether he desired a new hearing.  He responded later that 
month that he did not want an additional hearing.

This case was previously before the Board in July 2004, at 
which time it was remanded for additional development.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially complied with, and, as 
such, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

The record further reflects that when this appeal was last 
before the Board it also included the issues of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), seizure disorder, and migraine headaches.  However, 
service connection was subsequently granted for all of these 
conditions by a November 2005 rating decision.  In view of 
the foregoing, these issues have been resolved and are not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical evidence tends to reflect the veteran 
currently has a depressive disorder due to his active 
service.


CONCLUSION OF LAW

Service connection is warranted for a depressive disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in May 2002.  
He was also sent additional notice by letters dated in 
December 2002, July 2004, and January 2005.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, 
supra.  

The Board acknowledges that the veteran was not provided with 
notification regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, for the 
reasons stated below, the Board concludes that the veteran is 
entitled to a grant of service connection for a depressive 
disorder.  The Board is confident that in effectuating this 
grant, the RO will provide adequate notification as to 
disability rating(s) and effective date(s).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that is 
not of record.  As noted in the Introduction, he had the 
opportunity to present evidence and argument in support of 
this claim at the March 2004 hearing.  Moreover, he was 
accorded a VA medical examination in this case.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that service 
connection is warranted for a depressive disorder.

The Board acknowledges that the veteran's service medical 
records do not reflect he was diagnosed with a depressive 
disorder, nor any other acquired psychiatric disorder, while 
on active duty.  Nevertheless, he was diagnosed with a 
psychopathic personality, emotional instability, as 
documented by records dated in August 1945.

The Board also notes that the post-service medical records 
reflect he has been diagnosed with a depressive disorder on 
multiple occasions.  For example, records dated in November 
1969 show he was hospitalized for depressive neurosis.  In 
addition, a June 2002 VA mental disorders examination 
diagnosed depressive disorder.  A January 2003 statement from 
a Health Science Specialist at a VA hospital noted that she 
had coordinated a research study on depression and 
hypertension which included the veteran, and that she had 
diagnosed him with depression, hypertension, and PTSD.  

There is also a copy of an apparent March 2005 VA examination 
report which diagnosed the veteran with depressive disorder, 
not otherwise specified, and in which the examiner opined 
that it was as likely as not that the veteran's depressive 
symptoms were initially secondary, or aggravated by, events 
that happened in the military.  As such, there is competent 
medical evidence of record which indicates the veteran has a 
current depressive disorder that was incurred in and/or 
aggravated by his period of active duty.  Since this opinion 
was based upon both an evaluation of the veteran and review 
of his claims folder, the Board finds that it is premised 
upon an accurate picture of the veteran's history and current 
condition.

The Board acknowledges that the aforementioned medical 
opinion appears to have been promulgated by the same clinical 
psychologist who, in a separate examination report, concluded 
that the veteran had PTSD due to active service.  However, in 
the report diagnosing depressive disorder, it was stated that 
the veteran did not meet the stressor criteria for PTSD, 
which clearly appears to be contradictory.  Nevertheless, the 
Board cannot ignore competent medical evidence indicating the 
veteran has a depressive disorder due to active service.  
Moreover, this opinion is of particular significance in this 
case as VA had already service connected the veteran for 
PTSD.  In short, VA has already recognized that the veteran 
has an acquired psychiatric disorder due to his active 
service. 

In addition to the foregoing, the Board observes that it was 
stated in a December 2005 Supplemental Statement of the Case 
(SSOC) that the veteran did not have a firm diagnosis of 
depressive disorder.  However, the Board has already noted 
various post-service medical records which provide a 
competent medical diagnosis of depressive disorder.

The Board further observes that, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions, an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology." 
Moreover, in Gilbert, supra, the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.

Resolving all benefit of the doubt in favor of the veteran, 
the Board concludes that he is entitled to a grant of service 
connection for a depressive disorder.  The Board does note, 
however, that it concurs with an additional statement of the 
December 2005 SSOC that such a finding requires that the 
depressive disorder be added to the existing disability of 
PTSD to form one combined service-connected psychiatric 
disability for VA purposes.  Both PTSD and major depressive 
disorder are evaluated pursuant to the general rating formula 
used to rate psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 
9434.  Therefore, to provide separate evaluations would 
appear to be a violation of the prohibition against 
pyramiding found at 38 C.F.R. § 4.14.  See also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology.).

For the reasons stated above, the benefit sought on appeal is 
allowed.




ORDER

Entitlement to service connection for a depressive disorder 
is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


